internal_revenue_service department of the washington dc contact person telephone number in reference to date op e ep t art employee identification_number ssn -legend church a corporation b corporation c committee m congregation d congregation e directory p plan x dear l i it this letter is in response to a letter dated date as supplemented by a letter dated date in which a ruling was requested on your behalf with respect to the applicability of sec_414 of the internal_revenue_code code to plan x your authorized representative submitted the following facts and representations corporation b is a nonstock and not-for profit corporation that is exempt from_taxation under sec_501 of the code it is an integrated multi-institutional health care delivery system it is listed in directory p congregation d was founded in in the united_states_corporation b helps congregation d fulfill its health care mission other missions of congregation d include academic and religious education homes for the aged parish ministry foreign missions and other social services congregation d is listed in directory p congregation d controls corporation b through corporation b’s corporate membership members of congregation d’s governing board serve as corporation b’s controlling corporate members the corporate membership of corporation b consists of two classes of members the u9 class a corporate members who possess the primary corporate membership powers are made up of the head of congregation d the general superior and members of congregation d’s governing board the general council the class b members consists of nine to thirteen individuals who are appointed by the class a members and may be removed by class a members with or without cause the corporate members of corporation b appoint and may remove the members of corporation b’s board_of directors congregation e is congregation’s d’s civil law corporate identity it is exempt from its stated purpose is to taxation under sec_501 of the code and is listed in directory p own and maintain convents and to engage in all other activities of a religious congregation congregation e is under the ecclesiastical control and supervision of church a congregation e has no corporate members only a board_of directors the members of the board_of directors consist solely of congregation d’s general superior and the members of the general council of congregation d corporation c is exempt from taxation under sec_501 of the code sponsored by congregation d and listed in directory p corporation c’s stated purposes and philosophy are in accord with the health care ministry of congregation d and the charitable works tradition of church a corporation c has one corporate member corporation b the powers of the corporate member are exercised by the board_of directors of corporation b corporation b as the corporate member has the power to appoint and remove corporation c’s board_of directors corporation b established plan x effective date to provide retirement benefits for certain of its employees as well as other employers controlled by congregation d currently corporation b congregation e and corporation c are the participating employers no for-profit employers participate in plan x and no individual may participate in plan x based on service with a for-profit employer plan x is intended to meet the qualification requirements of sec_401 of the code plan x is administered by committee m committee m consists of five members who are appointed by corporation b’s board_of directors the sole purpose of committee m is the administration of plan x based on the foregoing facts and representations you request a ruling that plan x is a church_plan within the meaning of sec_414 of the code sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches that is exempt from taxation under sec_501 of the code sec_414 of the code provides that a plan otherwise qualified will qualify as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches that is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches to have or participate in a qualified church_plan an organization must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 fan organization’s name appears in directory p that organization is considered to share common bonds and convictions with church a and therefore is considered to be associated with church a for church_plan purposes its employees are deemed to be employees of church a the information submitted shows that corporation b congregation e and corporation c are entities that are listed in directory p exempt from tax under sec_501 a of the code and have common religious bonds with church a therefore under the principles of sec_414 the employees of corporation b congregation e and corporation c are considered employees of church a and corporation b congregation e and corporation c are considered associated with church a for purposes of the church_plan rules having established that the employees of corporation b congregation e and corporation c are church employees the remaining issue is whether committee m is an des nz fd organization controlled by or associated with a church_or_convention_or_association_of_churches the principal purpose or function of which is the administration or funding of a plan within the meaning of sec_414 of the code because committee m’s sole function is the administration of plan x committee m constitutes an organization the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits for the employees of corporation b congregation e and corporation c therefore committee m is qualified as an organization described in sec_414 of the code therefore we conclude that plan x is a church_plan within the meaning of sec_414 of the code this letter expresses no opinion as to the qualified status of plan x under sec_401 of the code the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate key district director’s office of the internal_revenue_service this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours aigned joyor b floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose
